DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10, 12, 18-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byeon (KR 20090006937 A; “Byeon”).
Byeon discloses:
Regarding claim 1:
A system comprising:
a seat cover (2, 8) that is at least partially flexible (portion 8 is a spring which is inherently flexible) and attached to a frame (1), 
a transmission unit (6, 7) comprising at least one rotational device (pinion 6; FIG. 2) connected to or part of the frame (FIG. 2 depicts the pinion 6 being operatively connected to damper 5 which in turn is supported by base 1), wherein the seat cover is mechanically connected to the at least one rotational device (via rack gear 7 which are connected to the seat cover 2, namely engagement between the rack gears 7 with rotating pinion 6);
a vibration dampening unit (5) mechanically connected to the transmission unit (pinion 6 is “interlocked with both ends of shaft 5b  of the rotary magnetorheological fluid damper,” see pg. 4),
wherein translational movement of the seat cover causes rotational movement of the rotational device which rotational movement is, in turn, transmitted to the vibration dampening unit via the transmission unit (as the seat 2 vibrates, linear motion of the seat 2 is translated to the racks 7 which, by way of meshing engagement, convert such linear motion to rotary motion of the pinion 6, which in turn dampens the motion via damper 5, see description in pg. 4-6).
Regarding claim 5:
The system of claim 1 wherein the vibration damping unit is a fluidic dampening unit (pg. 3, “rotational magnetorheological fluid type damper (5)”). 
Regarding claim 10:
The system of claim 1, wherein the at least one rotational device comprising a rack (7) and pinion unit (6) connected to the seat cover (FIG. 2 depicts the racks 7 as being directly attached to the seat cover 7 as well as operatively meshing with pinion 6).
Regarding claim 12:
A method of dampening vibrations on a load (pg. 1, “vibration attenuation of a vehicle seat”) comprising:
converting translational movement of a load, supported by at least partially flexible seat cover (2, 8) attached to a frame (1; FIG. 2), to rotational movement in a transmission unit (6, 7; linear vibration/movement of the seat 2 is transmitted to the racks 7 which in turn transmit vibration/motion to pinion 6 thereby converting the linear motion of the racks 7 into rotational motion of the pinion 6),
transmitting the rotational movement of the transmission into a vibration dampening unit (5; pg. 4, “By installing the rotational magnetorheological fluid dampers 5 with the pinion gears 6 meshed with each other on both ends of the shaft 5b, the vibration frequency control [i.e. dampening] of the low frequency band and the vibration frequency control of the high frequency band are performed together”),
dissipating vibrational energy in the vibration dampening unit (“An object of the present invention is to achieve the above object by providing a vibration damping device for a vehicle seat, characterized in that a rotary magnetorheological fluid type damper is installed that operates simultaneously with the action of the spring so that vibration energy can be absorbed [i.e. dissipated]”).
Regarding claim 18:
The system of claim 12 wherein the dissipating vibrational energy step comprising dissipating energy with a frictional dampening unit (pg. 2, “even when the current flowing through the coil is zero, it has a basic frictional force” [emphasis]).
Regarding claim 19:
The system of claim 12 wherein the dissipating vibrational energy step comprising dissipating energy with a fluidic dampening unit (pg. 3, “rotational magnetorheological fluid type damper (5)”).
Regarding claim 20:
The method of claim 12 wherein the dissipating vibrational energy step comprises dissipating energy with a magnetic dampening unit (pg. 3, “However, when a current flows through the coil 5d, a magnetic field is formed around the coil 5d and the magnetorheological fluid 5e is magnetized and changes to a solid state according to the strength of the magnetization. In this state, the shaft 5b Even if it tries to rotate, the said rotating plate 5c is in a state in which it cannot rotate easily.” [emphasis]).
Regarding claim 21:
The system of claim 1, wherein the seat cover also comprises a rigid or stiff portion (pg. 1, “conventionally, a seat frame,” the “frame” indicates a rigid/stiff portion of the seat). 


Regarding claim 22:
The system of claim 1, further comprising a tensioning unit (portion/spring 8 applies force onto the seat portion 2 and therefore applies tension to rack 7 after a load is released from the seat portion 2).
Regarding claim 24:
The system of claim 12, wherein the seat cover also comprises a rigid or stiff portion (pg. 1, “conventionally, a seat frame,” the “frame” indicates a rigid/stiff portion of the seat).
Claim(s) 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoemaker et al. (U.S. P.G. Publication No. 2007/0278025 A1; “Shoemaker”).
Shoemaker discloses:
Regarding claim 27:
A system comprising:
 a cover (28, 34, 36, 42; FIG. 1) that comprises a flexible portion (42) and the cover is attached to a frame (35; FIG. 1); 
a transmission unit (44) comprising at least one rotational device (44) connected to or part of the frame (FIG. 2 depicts the rotation device 44 connected to the frame at least through its connection with the cover), wherein the flexible portion of the cover contacts the at least one rotational device (¶ [0024], “tension member 42 may engage the cylindrical members 44”); and
a vibration dampening unit (40) mechanically connected to the transmission unit (rotational device 44 is rotationally fixed to the output shaft of the motor 40 as seen in FIG. 2; see ¶ [0024]), wherein translational movement of the cover causes rotational movement of the at least one rotational device because of contact with the flexible portion of the cover (translation of the cover would cause the flexible portion 42 to move via its engagement therewith via portions 34, 36 so as to drive the rotational device 44), which rotational movement is, in turn, transmitted to the vibration dampening unit via the transmission unit (¶ [0024], “the movement of the motor 40 may cause the retainer 36; hence, the seat 28 to move upward or downward by a desired amount and at a desired time to actively dampen vibrations of the seat 28” [emphasis], thereby indicating that the rotational movement due to vibrations are being transferred to the dampening unit/motor 40).
Regarding claim 28:
The system of claim 27, wherein the vibration dampening unit is a magnetic dampening unit (¶ [0021], “stepper motor may comprise an internal rotor with permanent magnets or a ferrous core with poles controlled by a set of external magnets that are switched electronically”), and wherein the rotational movement transmitted to magnetic dampening unit rotates a first magnetic field that is resisted by a second magnetic field (¶ [0022], “A stepper motor driver may selectively energize one or more windings to direct the motor 40 to one or more desired positions versus time. The windings may energized completely (e.g., to achieve saturation of the magnetic field) or may be energized partially to achieve the desired position or rotational direction”; the motor 40 is inherently capable of functioning such that a first magnetic field is resisted by a second magnetic field in that movement of the rotor would create an eddy current within the windings to thereby generate an associated damping force).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10, 12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (JP 2000074135 A; “Katayama”) in view of Byeon.
Katayama discloses:
Regarding claim 1:
A system comprising: 
a cover (1, 3, 6, 7; FIG. 2) that is at least partially flexible (portions 1 and/or 6 are flexible insofar as they experience “horizontal linear reciprocating vibration” i.e. flexing/bending in the horizontal direction as indicated by the arrows in FIG. 1-2, see ¶ [0007], “when a horizontal linear reciprocating vibration is generated in a building due to an earthquake or the like, the linear reciprocating vibration is transmitted from the joints 7 at the lower ends of the braces 6, 6 via the rack 17 and the pinion 16”) and attached to a frame (4; FIG. 1); 
a transmission unit (10) comprising at least one rotational device (16) connected to or part of the frame (via shaft 11, see in FIG. 2), wherein the cover is mechanically connected to the at least one rotational device (via rack 17, see in FIG. 2; see also ¶ [0007], “the lower teeth 17a of the rack 17 and the upper outer teeth 16a of the pinion 16 are engaged with each other”); and 
a vibration dampening unit (8, 9; FIG. 2) mechanically connected to the transmission unit (via rotational device 16 and shaft 11, see in FIG. 2), wherein translational movement of the cover causes rotational movement of the at least one rotational device, which rotational movement is, in turn, transmitted to the vibration dampening unit via the transmission unit (¶ [0007], “when a horizontal linear reciprocating vibration is generated in a building due to an earthquake or the like, the linear reciprocating vibration is transmitted from the joints 7 at the lower ends of the braces 6, 6 via the rack 17 and the pinion 16. The rotation reciprocating vibration of the rotating shaft 11 is transmitted to the shaft 11 of the rotating damper 9, and the impeller 12 and the high viscosity material. The linear vibration of the building is attenuated by this damping effect.”).
However, although Katayama teaches that its vibration damping structure/system may be used for various applications ( “various structures”; ¶ [0001]), it does not expressly disclose that the vibration damping system is used with a seat cover.
Byeon teaches a vibration damping system (5, 6, 7; FIG. 2) being used with a seat cover (2) to improve the riding comfort of an operator or passenger of vehicles such as commercial vehicles and heavy equipment (pg. 1, “The present invention provides vibration attenuation of a vehicle seat that can further improve the riding comfort of the vehicle by efficiently controlling not only the vibration energy of the low frequency band transmitted from the lower part of the seat while the vehicle is running, but also the vibration energy of the high frequency band at the same time. It's about the device. In designing vehicles such as commercial vehicles and heavy equipment, we are paying more attention to improving ride comfort, which enables passengers to drive more comfortably and comfortably by reducing vibration and shock generated from the engine and the road surface along with improving crash performance.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Katayama such that its vibration damping system is used with a seat cover, as taught by Byeon, to improve the riding comfort of an operator or passenger of vehicles such as commercial vehicles and heavy equipment.
Katayama as modified above further teaches the following:
Regarding claim 5:
The system of claim 1 wherein the vibration dampening unit is a frictional dampening unit (22, 14 in FIG. 4; ¶[0007], “rotational reciprocating vibration of the rotating shaft 11 is attenuated by frictional resistance caused by the rubbing of the rotating shaft 11. FIG. 4A shows the rubbing member 22 shows a type in which the sliding member 22 is rubbed against the inner peripheral surface of the casing 14.”), a fluidic dampening unit (abstract, “reciprocating vibration of a horizontal direction generated by an earthquake is damped by resistance of an impeller 12 and a high viscous material 15 as rotary reciprocating motion vibration transmitted from the joint 7 to the shaft 11 of a rotary damper 9 through the rack 17 and the pinion 16”), or a magnetic dampening unit.
Regarding claim 10:
The system of claim 1 wherein the at least one rotational device comprises a rack (17) and pinion (16) unit connected to the seat cover (depicted in FIG. 2).
Regarding claim 12:
A method of dampening vibrations on a load (¶ [0004], “the present invention provides a vibration damping structure and a vibration damping device that can effectively attenuate a linear reciprocating vibration having a large amplitude in a compact structure.”), comprising: 
converting translational movement of a load, supported by an at least partially flexible cover (portions 1 and/or 6 are flexible insofar as they experience “horizontal linear reciprocating vibration” i.e. flexing/bending in the horizontal direction as indicated by the arrows in FIG. 1-2, see ¶ [0007], “when a horizontal linear reciprocating vibration is generated in a building due to an earthquake or the like, the linear reciprocating vibration is transmitted from the joints 7 at the lower ends of the braces 6, 6 via the rack 17 and the pinion 16”) attached to a frame (4), to rotational movement in a transmission unit (via rack 17 and pinon 16; abstract, “To effectively perform a damping operation in a compact structure even under straight line reciprocating motion vibration having large amplitude by connecting a vibrator that performs straight line reciprocating motion vibration to a rotary damper through a converting mechanism for converting the straight line reciprocating motion vibration into rotation reciprocating vibration” [emphasis]), 
transmitting the rotational movement of the transmission unit to a vibration dampening unit, dissipating vibrational energy in the vibration dampening unit (abstract, “Straight line reciprocating vibration of a horizontal direction generated by an earthquake is damped by resistance of an impeller 12 and a high viscous material 15 as rotary reciprocating motion vibration transmitted from the joint 7 to the shaft 11 of a rotary damper 9 through the rack 17 and the pinion 16.”)
Regarding claim 17:
The method of claim 12 wherein a cover (7) is in contact with a rotational device (16) of the transmission unit converts translational movement to rotational movement (via rack 17 and pinion 16; ¶ [0007], “when a horizontal linear reciprocating vibration is generated in a building due to an earthquake or the like, the linear reciprocating vibration is transmitted from the joints 7 at the lower ends of the braces 6, 6 via the rack 17 and the pinion 16. The rotation reciprocating vibration of the rotating shaft 11 is transmitted to the shaft 11 of the rotating damper 9, and the impeller 12 and the high viscosity material. The linear vibration of the building is attenuated by this damping effect.”).
Regarding claim 18:
The method of claim 12 wherein the dissipating vibrational energy step comprises dissipating energy with a frictional dampening unit (22, 14; FIG. 4; ¶[0007], “rotational reciprocating vibration of the rotating shaft 11 is attenuated by frictional resistance caused by the rubbing of the rotating shaft 11. FIG. 4A shows the rubbing member 22 shows a type in which the sliding member 22 is rubbed against the inner peripheral surface of the casing 14.”).
Regarding claim 19:
The method of claim 12 wherein the dissipating vibrational energy step comprises dissipating energy with a fluidic dampening unit (12, 15 in FIG. 3; abstract, “reciprocating vibration of a horizontal direction generated by an earthquake is damped by resistance of an impeller 12 and a high viscous material 15 as rotary reciprocating motion vibration transmitted from the joint 7 to the shaft 11 of a rotary damper 9 through the rack 17 and the pinion 16”)
Claim(s) 1, 4, 12, and 15-16 is/are rejected under 35 U.S.C. 103 as being anticipated by Kruedener et al. (U.S. P.G. Publication No. 2017/0037668 A1; “Kruedener”) in view of Byeon.
Kruedener discloses:
Regarding claim 1:
A system comprising: 
a cover (3, 11) that is at least partially flexible (portion 11 is flexible insofar as being a spring that applies force on the rigid portion 3; ¶ [0054]) attached to a frame (2); 
a transmission unit (14, 8) comprising at least one rotational device (8) connected to or part of the frame (see rotation device 8 mounted within  the frame 2 as seen in at least FIG. 13), wherein the cover is mechanically connected to the at least one rotational device (via pin 4; ¶ [0051], “The end portion 3b having the pin 4, the sleeve portion Sa of the rotary element 8, having, in particular, the two rectilinear guide gates configured thereon, and the housing portion 2a having the helical guide gates 5 and 6, are gearbox means by way of which an axial displacement of the tappet 3 along the axis S is convertible or transmittable, respectively, to a rotary movement of the rotary element 8 about the axis S within the bearing housing 2”); and 
a vibration dampening unit (8b, 12) mechanically connected to the transmission unit (via chamber 10 of the frame 2; ¶ [0053]), wherein translational movement of the cover causes rotational movement of the at least one rotational device (¶ [0051], “The end portion 3b having the pin 4, the sleeve portion Sa of the rotary element 8, having, in particular, the two rectilinear guide gates configured thereon, and the housing portion 2a having the helical guide gates 5 and 6, are gearbox means by way of which an axial displacement of the tappet 3 along the axis S is convertible or transmittable, respectively, to a rotary movement of the rotary element 8 about the axis S within the bearing housing 2”), which rotational movement is, in turn, transmitted to the vibration dampening unit via the transmission unit (¶ [0053], “Because the two regular polygonal cross sections of the internal faces 2e and of the plunger portion Sb differ by one corner, in the case of any angular position of rotation of the plunger portion Sb in relation to the internal faces 2e, at least one corner is located so as to be comparatively close to one of the internal faces 2e, on account of which a reduced flow cross section arises at the respective corner when the plunger element Sb rotates in relation to the housing portion 2d. On account thereof, comparatively high shear stresses may be elicited in the damping fluid 12, high damping forces being capable of being generated by said shear stresses.”).
However, although Kruedener teaches that its vibration damping structure/system may be used for various applications like “furniture for the construction industry” ( ¶ [0003]), it does not expressly disclose that the vibration damping system is used with a seat cover.
Byeon teaches a vibration damping system (5, 6, 7; FIG. 2) being used with a seat cover (2) to improve the riding comfort of an operator or passenger of vehicles such as commercial vehicles and heavy equipment (pg. 1, “The present invention provides vibration attenuation of a vehicle seat that can further improve the riding comfort of the vehicle by efficiently controlling not only the vibration energy of the low frequency band transmitted from the lower part of the seat while the vehicle is running, but also the vibration energy of the high frequency band at the same time. It's about the device. In designing vehicles such as commercial vehicles and heavy equipment, we are paying more attention to improving ride comfort, which enables passengers to drive more comfortably and comfortably by reducing vibration and shock generated from the engine and the road surface along with improving crash performance.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Katayama such that its vibration damping system is used with a seat cover, as taught by Byeon, to improve the riding comfort of an operator or passenger of vehicles such as commercial vehicles and heavy equipment.
Kruedener as modified above further teaches the following:
Regarding claim 4:
The system of claim 3 wherein a decoupling device (13) connects the transmission unit to the vibration dampening unit (¶ [0058], “free-wheeling clutch”; see also ¶ [0013]).
Regarding claim 12:
A method of dampening vibrations on a load, comprising: 
converting translational movement of a load, supported by an at least partially flexible cover (3, 11; portion 11 is flexible insofar as being a spring that applies force on the rigid portion 3; ¶ [0054]) ) attached to a frame (2), to rotational movement in a transmission unit (14, 8; ¶ [0051], “The end portion 3b having the pin 4, the sleeve portion Sa of the rotary element 8, having, in particular, the two rectilinear guide gates configured thereon, and the housing portion 2a having the helical guide gates 5 and 6, are gearbox means by way of which an axial displacement of the tappet 3 along the axis S is convertible or transmittable, respectively, to a rotary movement of the rotary element 8 about the axis S within the bearing housing 2”), 
transmitting the rotational movement of the transmission unit to a vibration dampening unit, dissipating vibrational energy in the vibration dampening unit (¶ [0053], “Because the two regular polygonal cross sections of the internal faces 2e and of the plunger portion Sb differ by one corner, in the case of any angular position of rotation of the plunger portion Sb in relation to the internal faces 2e, at least one corner is located so as to be comparatively close to one of the internal faces 2e, on account of which a reduced flow cross section arises at the respective corner when the plunger element Sb rotates in relation to the housing portion 2d. On account thereof, comparatively high shear stresses may be elicited in the damping fluid 12, high damping forces being capable of being generated by said shear stresses.”).
Regarding claim 14:
The method of claim 13 wherein the vibration dampening unit is a resistance force modulated vibration dampening unit (¶ [0053] “the damping fluid is a non-Newtonian” thereby indicating a resistance force modulated vibration dampening unit; see ¶ [0028] in the instant specification which states that a damping unit that utilizes a “non-Newtonian fluid” qualifies as a “resistance force modulation”).
Regarding claim 15:
The method of claim 12 wherein the transmitting step amplifies the rotational movement (¶ [0013], “One preferred embodiment of the present invention provides that the gearbox means comprise a gearbox element which is mounted so as to be rotatable in relation to the bearing housing and which by way of a free-wheeling clutch is coupled to the rotary element in such a manner that a higher torque is transmittable from the gearbox element to the rotary element in a predefined direction of rotation than in a direction of rotation that is counter thereto” [emphasis], thereby indicating that the rotational movement that is transmitted to the vibration dampening unit is amplified insofar as the amount of torque associated with said rotational movement is increased i.e. “higher”).
Regarding claim 16:
The method of claim 15 wherein the transmission unit is connected to the vibration dampening unit via a decoupling device (13).
Claim(s)  11, 23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byeon in view of Shi (CN 108582494 A; “Shi”).
Byeon discloses the limitations of claims 1 and 12, above, but does not expressly disclose that the transmission unit comprises at least two rotational devices comprising at least a first gear and a second gear, wherein the diameter of the first gear is larger than the diameter of the second gear, and wherein the first gear is linked to the at least one rotational device and the second gear is linked to the vibration dampening unit; and adjusting a tension on the cover, either before or after the load is supported by the cover.
Shi teaches a transmission unit (1; FIG. 2) comprises at least two rotational devices (FIG. 2 depicts two rotational devices 41, 42 one on either lateral side of element 2) comprising at least a first gear (42) and a second gear (41), wherein the diameter of the first gear is larger than the diameter of the second gear (FIG. 2 depicts gear 42 being larger than gear 41), and wherein the first gear is linked to the at least one rotational device (gear 42 is linked/engaged with the rotational device of elements 41 and 5) and the second gear is linked to the vibration dampening unit (gear 41 is linked/engaged with the vibration dampening unit 42 and 43); and adjusting a tension on the cover, either before or after the load is supported by the cover (buffer device 45 is connected to cover portion 3, see in FIG. 2, and adjusts the tension on the cover in a situation where, if the load is too large, buffer device 45 applies an upward force against the cover 3 to adjust the tension within tensioning unit 5 so that damage to the tensioning unit 5 that might be caused by exceedingly large vibrations/loads is prevented; ¶ [0033], “If the force is too large, the generated kinetic energy is buffered by the buffer device 45 to prevent the kinetic energy generated by the vibration from being directly applied to the push rod 5, causing damage to the push rod 5 and increasing the service life of the equipment.”) for the purpose of arranging the vibration damping system as modularly to enhance ease of maintenance and installation as well as to further improve the damping effect (¶ [0007], “The longitudinal damping device in the box body and the kinetic energy conversion device located at the bottom of the box body; through the modular arrangement of the left box body, the right box body and the material storage device, the maintenance and installation of the vibrator is easy”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission unit comprises at least two rotational devices comprising at least a first gear and a second gear, wherein the diameter of the first gear is larger than the diameter of the second gear, and wherein the first gear is linked to the at least one rotational device and the second gear is linked to the vibration dampening unit; and adjusting a tension on the cover, either before or after the load is supported by the cover, for the purpose of arranging the vibration damping system as modularly to enhance ease of maintenance and installation as well as to further improve the damping effect. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Byeon and Shi are drawn to related/similar structures i.e. vibration damping systems, and would therefore recognize that modifying Byeon in view of the known technique taught in Shi as described supra would, with reasonable predictability, result in Byeon’s damping system 5, 6, 7, 8 being replaced with Shi’s damping system, as seen in FIG. 2 therein (top of portion 3 abutting the lower surface of the Byeon’s seat 2).
Claims 8, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Byeon, as applied to claim 1 above, and further in view of Imanishi et al. (U.S. P.G. Publication No. 2020/0263759 A1; “Imanishi”).
Katayama teaches the limitations of claims 1 and 12, see above, but does not expressly disclose the dissipating vibrational energy step comprises dissipating energy with a magnetic dampening unit wherein the vibration dampening unit is a magnetic dampening comprising an input with a first magnetic field and a dissipation unit with a second magnetic field, wherein the second magnetic field resists the rotational movement of the input.
Imanishi teaches a dissipating vibrational energy step comprises dissipating energy with a magnetic dampening unit (via an eddy current damper; ¶ [0093], “When the rotation of the magnet holding member 2 is hindered, the rotation of the ball nut 6 integral with the magnet holding member 2 is also hindered. When the rotation of the ball nut 6 is hindered, the axial movement of the screw shaft 7 is also hindered. This is the damping force of the eddy current damper 1” ) wherein the vibration dampening unit is a magnetic dampening (eddy current damper) comprising an input (2; FIG. 7) with a first magnetic field (produced by magnets 3, 4; FIG. 7) and a dissipation unit with a second magnetic field (produced by conductive member 5; FIG. 7), wherein the second magnetic field resists the rotational movement of the input (¶ [0093], “When the magnet holding member 2 rotates (see the arrow in FIG. 7), the first permanent magnets 3 and the second permanent magnets 4 move with respect to the conductive member 5. Therefore, the magnetic fluxes passing through the surface of the conductive member 5 (in FIG. 7, the inner peripheral surface of the conductive member 5 opposed to the first permanent magnets 3 and the second permanent magnets 4) change. In this way, eddy currents are generated in the surface of the conductive member 5 (in FIG. 7, the inner peripheral surface of the conductive member 5). When an eddy current is generated, a new magnetic flux (demagnetizing field) is generated. This new magnetic flux hinders relative rotation between the magnet holding member 2 (the first permanent magnets 3 and the second permanent magnets 4) and the conductive member 5. In the case of the present embodiment, the rotation of the magnet holding member 2 is hindered. When the rotation of the magnet holding member 2 is hindered, the rotation of the ball nut 6 integral with the magnet holding member 2 is also hindered. When the rotation of the ball nut 6 is hindered, the axial movement of the screw shaft 7 is also hindered. This is the damping force of the eddy current damper 1. An eddy current generated by kinetic energy due to vibration or the like increases the temperature of the conductive member. In other words, kinetic energy applied to the eddy current damper is converted into thermal energy, and a damping force is obtained.”) as an alternative to an oil damper so as to reduce the frequency of maintenance that may be required on the device owing to the aspect that the parts do not “graze” or contact each other (¶ [0007], “the number of times of maintenance is decreased as compared with an oil damper”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Katayama such that the dissipating vibrational energy step comprises dissipating energy with a magnetic dampening unit wherein the vibration dampening unit is a magnetic dampening comprising an input with a first magnetic field and a dissipation unit with a second magnetic field, wherein the second magnetic field resists the rotational movement of the input, as taught by Imanishi, as an alternative to an oil damper so as to reduce the frequency of maintenance that may be required on the device owing to the aspect that the parts do not “graze” or contact each other.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Byeon, as applied to claim 1 above, and further in view of Ellison (U.S. P.G. Publication No. 2017/0023109 A1; “Ellison”).
Regarding claim 9, Katayama teaches all the limitations of claim 1, supra, including that the rotational device comprises a gear (16; FIG. 2) in contact with the cover (via rack element 7 with gear teeth 17a, see in FIG. 2). However, Katayama does not expressly disclose that the rotational device comprises at least one roller in contact with the cover.
Ellison teaches a rotational device comprising at least one roller (1100; FIG. 11) for the purpose of obviating the occurrence of backlash (¶ [0053]).
It would have been obvious to one having ordinary skill in the art to modify Katayama such that tis rotational device comprises a roller, as taught by Katayama, for the purpose of obviating the occurrence of backlash.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker.
Shoemaker discloses all the limitations of claim 27, above, but does not expressly disclose that the seat cover comprises a fabric, film, or foam.
In certain circumstances where appropriate, an examiner may take official notice of facts not in the record or rely on "common knowledge" in making a rejection.  See MPEP § 2144.03. Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970). Here, the Examiner takes official notice that a seat cover comprising fabric and/or foam placed at least on the top surface thereof to provide comfort to an individual sitting in said seat is instantly and unquestionably well-known and common knowledge in the art.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat cover of Shoemaker to comprise a fabric and/or foam on the top surface thereof as such combination of elements are instantly and unquestionably well-known and common knowledge in the art.  
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byeon.
Byeon discloses all the limitations of claim 1, above, but does not expressly disclose that the seat cover comprises a fabric, film, or foam.
In certain circumstances where appropriate, an examiner may take official notice of facts not in the record or rely on "common knowledge" in making a rejection.  See MPEP § 2144.03. Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970). Here, the Examiner takes official notice that a seat cover comprising fabric and/or foam placed at least on the top surface thereof to provide comfort to an individual sitting in said seat is instantly and unquestionably well-known and common knowledge in the art.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat cover of Byeon to comprise a fabric and/or foam on the top surface thereof as such combination of elements are instantly and unquestionably well-known and common knowledge in the art.  	
Response to Arguments
Applicant’s amendments to the claims filed 10/11/2022 have been fully considered and have required a new grounds of rejection is made in view of Shoemaker and Byeon, as described supra.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656